DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 14, 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on August 17, 2018.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-6, 10, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad et al. (hereinafter “Ahmad”, US 2013/0303114) in view of Duvnjak (US 2014/0089489) as cited in IDS dated November 14, 2018.
Regarding claims 1, and 14-15, Ahmad discloses a method, a wireless network, and a management entity for operating a wireless network, comprising a management entity for managing the use of network resources (i.e., MME, and Brokerage Control Unit (BCU) 902 as shown in Fig. 9.  Note: BCU is part of an MME as described in paragraph 0155), the method comprising, by the management entity:
performing a network traffic measurement for a time period (i.e., measuring frequency resources (PRB) usage for a particular hosted operator during a measurement time period T as described in paragraph 0222), the network traffic measurement estimating expected traffic demands with a predefined or tunable confidence degree (i.e., the measurement result is in the form of a percentage PRB usage for a particular hosted operator or for each hosted operator as described in paragraph 0223);
dividing available network resources into one or more classes of traffic corresponding to different service qualities within the classes of traffic using the confidence degree (i.e., assigning a Quality of Service (QoS) class identifier (QCI) as described in paragraphs 0160-0163); and
defining and allocating at least one network resource slice of at least one of the one or more classes of traffic to operators and/or third parties for the time period considering a service level agreement (SLA) of incoming service requests (i.e. allocating network resources as described in paragraphs 0166-0167). 

performing a network traffic forecast; and
the network traffic forecast estimating expected traffic demands with a predefined or tunable confidence degree.
In a similar endeavor, Duvnjak discloses a method, apparatus, and machine readable storage medium for managing a communication network.  Duvnjak also discloses:
performing a network traffic forecast (i.e., calculating next expected value as described in paragraphs 0027-0030); and
the network traffic forecast estimating expected traffic demands with a predefined or tunable confidence degree (i.e., calculating next expected value with a confidence level as described in paragraphs 0027-0030).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to improve network management systems.  

Regarding claims 3, Ahmad, and Duvnjak disclose all limitations recited within claims as described above.  Duvnjak also discloses wherein the network traffic forecast extracts regular patterns from an aggregated signal or separates forecasting for guaranteed traffic and best-effort traffic (i.e., collecting on a regular basis as described in paragraph 0023). 

Regarding claims 4, Ahmad, and Duvnjak disclose all limitations recited within claims as described above.  Duvnjak also discloses wherein the network traffic forecast is updated at predefined time or observation periods (paragraph 0024).  

Regarding claims 5, Ahmad, and Duvnjak disclose all limitations recited within claims as described above.  Ahmad also discloses wherein the classes of traffic or the at least one network resource slice are based on guaranteed resources or elastic resources or best-effort resources (i.e., guarantee bit rate (GBR) bearers as described in paragraph 0166).  

Regarding claims 6, Ahmad, and Duvnjak disclose all limitations recited within claims as described above.  Ahmad also discloses wherein the elastic resources or the best-effort resources are provided as a single resource pool or as a number of predefined slices complying with one or more predefined characteristics (i.e., allocating resources for non-guaranteed bit rate (non-GBR) bearer as described in paragraphs 0161-0166).  

Regarding claims 10, Ahmad, and Duvnjak disclose all limitations recited within claims as described above.  Ahmad also discloses wherein a predefined policy is associated to a slice the at least one network resource slice (paragraph 0007).

Regarding claims 12, Ahmad, and Duvnjak disclose all limitations recited within claims as described above.  Ahmad also discloses wherein a slice is restricted in time, 

Regarding claims 13, Ahmad, and Duvnjak disclose all limitations recited within claims as described above.  Ahmad also discloses wherein the defining and allocating operation considers additionally a starting time, a mobility profile of a user or UE and/or a duration of a service request (paragraphs 0079, 0082, and 0087).


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad in view of Duvnjak, and further in view of Gupta et al. (hereinafter “Gupta”, US 2017/0201964).
Regarding claims 2, Ahmad, and Duvnjak disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Gupta discloses techniques for multicast wireless communications.  Gupta also discloses the management entity performing an admission control (paragraph 0097).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to centrally control by the core network element.  

Claim 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad in view of Duvnjak, and further in view of Noriega (US 2010/0149971) as cited in IDS dated November 14, 2018.
Regarding claims 7, Ahmad, and Duvnjak disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Noriega discloses a system and method for multi-services packet network traffic engineering.  Noriega also discloses wherein one or more limits are specified to distinguish the classes of traffic based on the traffic forecast (paragraphs 0021 and 0035), and 
wherein one or more resources beyond an upper limit of the forecasted traffic is allocated for the at least one network resource slice based on guaranteed resources (paragraphs 0053-0054).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to optimize network resources.  

Regarding claims 8, Ahmad, Duvnjak, and Noriega disclose all limitations recited within claims as described above.  Noriega also discloses wherein remaining resources are used for providing at least one of the one or more classes of traffic or the at least one network resource slice based on elastic resources or best-effort resources (paragraphs 0035 and 0054).

Regarding claims 9, Ahmad, and Duvnjak disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Noriega discloses a system and method for multi-services packet network traffic engineering.  Noriega also discloses wherein slices of the at least one network resource slice based on elastic resources or best-effort resources are allocated under consideration of minimizing a utility function which relates the resources by introducing a proportional weight based on request performance parameters or service requirement or characteristic, such that available resources defined for each performance parameter or service requirement or characteristic are minimized (paragraph 0069).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to optimize network resources.  


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad in view of Duvnjak, and further in view of Jing et al. (hereinafter “Jing”, US 2017/0163545).
Regarding claim 11, Ahmad, and Duvnjak disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Jing discloses traffic control method and apparatus.  Jing also discloses translating, by the management entity, a network slice request in a 
creating, by the management entity, a slice identifier out of a set of predefined slice identifiers that corresponds to a specific network slice request parameter for quality of service (QoS) and is preferably configured in a special purpose register (SPR), for use by the PCRF, and/or 
the PCRF sending a network slice configuration request to the Packet Data Network Gateway for affected UEs or for a slice using the slice identifier (paragraphs 0051 and 0055).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to control and provide services to the UE per agreement.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Wayne H Cai/Primary Examiner, Art Unit 2644